                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION



  CHAD BEIERLE,
                                                        CV 19-132-M-DLC
                        Plaintiff,

  vs.                                                    ORDER

 MURALT, Walter R., MURALT'S
 INC., d/b/a MURALT'S TRAVEL
 PLAZA, and WHEAT HOLDINGS,
 LLC, d/b/a WHEAT MONTANA
 BAKERY & DELI,

                        Defendants.

        Before the Court is Plaintiffs Motion for Pro Hae Vice Admission of Joe M.

Quick (Doc. 3). After review, the Court finds that Quick has failed to submit an

affidavit that fully complies with this Court's Local Rule 83 .1 (d). Consequently,

        IT IS ORDERED that Plaintiffs Motion (Doc. 3) is DENIED WITHOUT

PREJUDICE.

        DATED this   1:).. ..,lday   of August, 2019.




                                                    Dana L. Christensen, Chief Judge
                                                    United States District Court



                                              -1-
